DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1st, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the ruptured venting membrane” has no antecedent basis, as claim 1 does not disclose a “ruptured venting membrane”. For purposes of examination, the examiner is interpreting “the ruptured venting membrane” to be the venting membrane, where the venting membrane can be ruptured.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 & 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over White (GB2517468) (provided in Applicant's IDS filed on March 10, 2020) in view of Hofer (US20160036025) (provided in Applicant's IDS filed on March 10, 2020) further in view of Kadota (US20210359373).
Regarding Claim 1, White discloses a ventilation device for a battery (vent apparatus-1, Fig. 1, Fig. 7), comprising:
	A housing configured for being attached to a battery casing in a sealing manner and comprising at least one lateral wall (body portion-3, base portion-2, comprises an opening-9, and a side wall-7, Fig. 1-3);
	A venting membrane configured for separating the breathing chamber from an exterior environment in a gas tight manner (rupture diaphragm-4 acts as venting membrane, Fig. 1-3, hermetically seal vent aperture- 23, pg. 2, lines 29-30); and
	A breathing sprout fluidly connecting the breathing chamber and the environment and bypassing the venting membrane (breather port-21 connected to interior through vent aperture-23, Fig. 1).
	White is silent to the use of a breathable filter configured for separating an interior of the battery casing from a breathing chamber within the housing.
	Hofer discloses a breathable filter configured for separating an interior of the battery casing from a breathing chamber within the housing (degassing valve-2, battery housing-3, Fig. 1, 3, [009], [0031], degassing valve acts as breathable filter as it waterproof membrane-10 that is breathable from the interior of the battery to the exterior, [009]). Hofer teaches that this degassing structure is a cost-effective degassing valve ([008]) that protects the battery from the external environment.
	Therefore it would be obvious to one of ordinary skill in the art to modify the ventilation system of White with the teachings of Hofer to include a breathable filter configured for separating an interior of the battery casing from a breathing chamber within the housing. This modified structure would have the added benefit of providing a cost-effective way to protect the battery from the external environment.
	Although White discloses a rupturable venting membrane that provides a flow area separate to the breathing sprout (Fig. 2, rupture membrane-4, breathing port-21), White does not directly disclose that in a venting event, the ruptured venting membrane provides a flow area for a vent gas stream that is at least two times larger than a flow area of the breathing sprout.
	Kadota discloses a rupture valve for releasing gas build up ([0027]) that has a relatively large opening area when ruptured ([0080]), where the opening area of the rupture valve can be large without increasing lifetime fatigue ([0027], [0059]). Kadota teaches that this membrane can allow for improved fatigue resistance, and maintain the pressure value for rupture over the lifetime of the battery ([0047]).
	Therefore it would be obvious to one of ordinary skill in the art to modify the venting membrane of White with the teachings of Kadota to have, in a venting event, the ruptured venting membrane providing a flow area for a vent gas stream that is at least two times larger than a flow area of the breathing sprout.
	Regarding Claim 2, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White further discloses venting membrane (rupture diaphragm-4) and a lateral wall (side wall-7) that are part of the enclosing housing portion of the battery (base portion-2 comprises a base-7, an opening-9, and a side wall-7, Fig. 1-3).
White is silent to the breathing chamber being enclosed by the breathable filter, the venting membrane, and at least on lateral wall of the housing.
	Hofer discloses a breathing chamber enclosed by the breathable filter, and at least one lateral wall of the housing (degassing valve structure-2 comprises a breathing chamber [0032], waterproof membrance-10 acts as breathable filter, [0032], housing body-7 with lateral walls Fig. 2a/2b, [0032]). Hofer teaches that this degassing structure is a cost-effective degassing valve ([008]) that protects the battery from the external environment.
	Therefore it would be obvious for one of ordinary skill in the art to modify the ventilation structure of White with the teachings of Hofer to have the breathing chamber being enclosed by the breathable filter, the venting membrane, and at least one lateral wall of the housing. This modified structure would have the added benefit of providing a cost-effective way to protect the battery from the external environment.
	Regarding Claim 3, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White further discloses a venting membrane attached to at least on lateral wall of the housing (rupture diaphragm-4, sidewall-7, Fig. 1, Fig. 2) but does not directly disclose the use of welding, bonding, or over molding for this structure combination. However, it is the examiner’s position that White meets the limitation of the venting membrane being bonded with the lateral wall, as the broadest reasonable definition of “bonded” is joined securely.
White is silent to the breathable filter being welded, bonded, or overmolded to the at least one lateral wall of the housing. 
Hofer discloses the breathable filter being welded to a lateral wall of the housing (waterproof membrane-10 welded to the supporting frame-9, [0017], which is a part of the overall housing body-7, [0032]). Hofer teaches that this degassing structure is a cost-effective degassing valve ([008]) that protects the battery from the external environment.
Therefore it would be obvious to one of ordinary skill in the art to modify the ventilation structure of White with the teachings of Hofer to have a breathable filter and a venting membrane that is welded and/or bonded to the at least one lateral wall of the housing. This modified structure would have the added benefit of providing a cost-effective way to protect the battery from the external environment.
Regarding Claim 4, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White further discloses wherein the venting membrane is configured for rupturing in a venting event of the battery (rupture diaphragm configured to rupture when predictable pressure is reached, pg. 3, lines 5-14).
Regarding Claim 5, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White further discloses a cover connected to the lateral wall of the housing and configured for protecting the venting membrane from environmental influences (cover portion-5 defines an enclosure around the rupture diaphragm, pg. 3, lines 29-30)
Regarding Claim 6, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White further discloses that the cover has at least one opening with a flow area that is larger than that of the breathing sprout (cover portion-5 is comprised of several apertures-53, with larger areas than the through bore-30 of the breather port-21, breather port being the breathing sprout, Fig. 1).
Regarding Claim 10, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White is silent to the lateral side wall comprising a fluid outlet above the venting membrane and a protective structure arranged between the fluid outlet and the venting membrane.
Hofer discloses a fluid outlet placed above the breathable filter and a protective structure arranged between the fluid outlet and the breathable filter, where the fluid outlet is disposed in the side wall of the structure (Fig. 6, tensioning frame-11 acts as protective structure, fluid channel-16 placed through housing body-7 side wall, [0035]). Hofer teaches that this degassing structure is a cost-effective degassing valve ([008]) that protects the battery from the external environment.
Therefore it would be obvious for one of ordinary skill in the art to modify the ventilat5ion structure of White with the teachings of Hofer to have the lateral side wall comprising a fluid outlet above the venting membrane and a protective structure arranged between the fluid outlet and the venting membrane. It is the examiner’s position that this limitation is meet as in the modified White ventilation system with the teachings of Hofer, the breathable filter of Hofer is placed on the venting membrane, therefore in the modified ventilation system the fluid outlet would be placed above the venting membrane with the protective structure arranged between the fluid outlet and the venting membrane.  This modified structure would have the added benefit of providing a cost-effective way to protect the battery from the external environment.
Regarding Claim 11, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White further discloses a venting membrane supported by a support structure within the breathing chamber (rupture diaphragm-4 is supported by flange-17, which is located in breathing chamber, Fig. 1, pg. 10, line 7).
Regarding Claim 12, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White further discloses the battery is one of a battery submodule, a battery module and a battery system (present invention related to a vent apparatus for a battery, in one aspect the invention relates to a vent apparatus for the battery casing of a vehicle battery, pg. 1; lines 5-9).
Regarding Claim 13, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White further discloses a housing that comprises at least one attachment means configured for attaching the housing to the battery casing (latch members-13 comprise hooks-15 that attach body portion-3 housing to battery casing through base portion-2, pg. 8, lines 10-15)
Regarding Claim 14, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White discloses a battery (pg. 1; lines 5-9) comprising a battery casing with a vent opening (plurality of apertures-53 act as vent openings in cover portion-5, Fig. 1). White further discloses wherein the housing of the ventilation device is attached to the battery casing (latch members-13 comprise hooks-15 that attach body portion-3 housing to battery casing through base portion-2, pg. 8, lines 10-15).
White it silent to the use of a breathable filter.
Hofer discloses a breathable filter configured for separating an interior of the battery casing from a breathing chamber within the housing (degassing valve-2, battery housing-3, Fig. 1, 3, [009], [0031], degassing valve acts as breathable filter as it waterproof membrane-10 that is breathable from the interior of the battery to the exterior, [009]). Hofer teaches that this degassing structure is a cost-effective degassing valve ([008]) that protects the battery from the external environment.
White in view of Hofer further in view of Kadota disclosesthe limitations as set forth above for a ventilation device according to claim 1 (see claim 1 rejection above).
Therefore it would be obvious for one of ordinary skill in the art to modify the battery of White with the teachings of Hofer to have a ventilation device according to instant claim 1, and wherein the housing of the ventilation device is attached to the battery casing and wherein the an interior of the battery casing is separated from the breathing chamber by the breathable filter. This modified structure would have the added benefit of providing a cost-effective way to protect the battery from the external environment.
Regarding Claim 15, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. Whites discloses that the cover portion can be attached by threaded fixing means, such as a screw or a bolt (pg. 18, lines 24-28).
Hofer discloses a battery with an internal thread in the battery casing ([0033]), a nut with an internal thread (nut-15, [0033]), where the ventilation device comprises a sealing portion (sealing ring-14, [0033], Fig. 6) and a thread portion with an external thread as attachment means and is attached to the battery casing by engaging the external thread with the internal thread of the nut and by wedging the battery casing between the ventilation device and the nut (Fig. 6, nut-15, housing body-7 acts as casing threads can be seen on side walls, casing is placed between ventilation and nut, [0033]). Hofer teaches that this degassing structure is a cost-effective degassing valve ([008]) that protects the battery from the external environment.
Therefore it would be obvious for one of ordinary skill in the art to modify the battery of White with the teachings of Hofer to have a battery with an internal thread in the battery casing, a nut with an internal thread, where the ventilation device comprises a sealing portion and a thread portion with an external thread as attachment means and is attached to the battery casing by engaging the external thread with the internal thread of the nut and by wedging the battery casing between the ventilation device and the nut. This modified structure would have the added benefit of providing a cost-effective way to protect the battery from the external environment.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over White (GB2517468) (provided in Applicant's IDS filed on March 10, 2020) in view of Hofer (US20160036025) (provided in Applicant's IDS filed on March 10, 2020) further in view of Kadota (US20210359373) further in view of Kusunoki (US20150072184) (provided in Applicant’s IDS filed on March 10, 2020).
Regarding Claim 7, White in view of Hofer further in view of Kadota discloses the limitations as set forth above. White discloses a top cover with at least on first open section and at least on first closed section (Fig. 1, cover portion-5 acts as top cover, with 51a- first major surface acting as first closed section). 
White is silent to the use of a baffle cover positioned between the top cover and the venting membrane and comprising at least one second closed section, wherein the at least one second closed section overlaps the at least on first open section in the normal direction of the venting membrane.
Kusunoki discloses a baffle cover positioned between the top cover and the venting membrane, where the baffle cover has a second closed section that overlaps the cover opening (Fig. 10c, functional membrane-141D acts as venting membrane, shield plate-132F acts as baffle cover, with baffle cover exposed to opening of cover, [0122]). Kusunoki teaches that this structure allows for gas to efficiently escape ([0119]).
Therefore it would be obvious for one of ordinary skill in the art to modify the ventilation ststem of White with the teachings of Hofer and Kusunoki to have a baffle cover positioned between the top cover and the venting membrane and comprising at least one second closed section, wherein the at least one second closed section overlaps the at least on first open section in the normal direction of the venting membrane. This modified structure would yield the expected result of allowing gas to escape efficiently.
Regarding Claim 8, White in view of Hofer further in view of Kadota further in view of Kusunoki discloses the limitations as set forth above. 
White is silent to the use of a lower cover positioned between the baffle cover and the venting membrane and comprising at least one third open section and at least on third closed section, wherein the at least on third closed section overlaps at least one second open section in the normal direction of the venting membrane, and wherein the top cover, the baffle cover and the lower cover together form a labyrinth sealing. 
Kusunoki discloses a lower cover positioned between the baffle cover and the venting membrane and comprising at least one third open section and at least on third closed section, wherein the at least on third closed section overlaps at least one second open section in the normal direction of the venting membrane, and wherein the top cover, the baffle cover and the lower cover together form a labyrinth sealing (Fig. 10c, functional membrane-141D acts as venting membrane, shield plate-132F acts as baffle cover, shield plate-133F acts as lower cover placed between baffle cover and venting membrane, with a third open section and a  third closed section, where the third close section overlaps the second open section of the baffle cover in the normal direction of the venting membrane, [0119], the structure comprising the baffle cover-132F, lower cover-133F along with other shield plates form a labyrinth sealing, [0119], it is the examiner’s position that Kusunoki meets the limitation of labyrinth sealing as the baffle cover and lower cover create a maze-like path for the gas from the venting membrane to travel through, Fig. 10C). Kusunoki teaches that this structure makes it harder for foreign matter, such as water, from entering the interior of the battery outer housing ([0029]).
Therefore it would be obvious for one of ordinary skill in the art to modify the ventilation structure of White with the teachings of Hofer and Kusunonki to have a lower cover positioned between the baffle cover and the venting membrane and comprising at least one third open section and at least on third closed section, wherein the at least on third closed section overlaps at least one second open section in the normal direction of the venting membrane, and wherein the top cover, the baffle cover and the lower cover together form a labyrinth sealing. This modified structure yields the expected result of making it harder for foreign matter, such as water, from entering the interior of the battery outer housing.
Regarding Claim 9, White in view of Hofer further in view of Kadota discloses the limitations as set forth above.
White is silent to the use of the cover comprises a plurality of spaced apart ribs comprising a first rib overlapping with an adjacent second rib in the normal direction of the venting membrane.
Kusunoki discloses a cover that comprises a plurality of spaced apart ribs comprising a first rib overlapping with an adjacent second rib in the normal direction of the venting membrane (Fig. 11C, 131I-134I-communication parts act as ribs, [0145-0146], where the ribs overlap with the adjacent ribs). Kusunoki teaches that this structure makes it harder for foreign matter, such as water, from entering the interior of the battery outer housing ([0029]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the ventilation structure of White with the teachings of Hofer and Kusunonki to have a cover that comprises a plurality of spaced apart ribs comprising a first rib overlapping with an adjacent second rib in the normal direction of the venting membrane. This modified structure yields the expected result of making it harder for foreign matter, such as water, from entering the interior of the battery outer housing.
Response to Arguments
Applicant’s amendments in view of the arguments, see Claims, filed September 1st, 2022, with respect to the rejection(s) of claim(s) 1, and its dependents, 2-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of White in view of Hofer further in view of Kadota.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728